Title: To George Washington from Matthew Ten Eyck, 16 November 1782
From: Ten Eyck, Matthew
To: Washington, George


                  
                     Hurley Novr 16th 1782
                  
                  The humble Address of the Trustees of the Freeholders and Inhabitants of the Town of Hurley.
                  To his Excellency George Washingtown Esquire, General, and Commander in Chief of the American army, &c.
                  Sir
                  We the Trustees of the Freeholders and Inhabitants of the Town of Hurley, beg leave to approach your Excellency with Hearts deeply sensible of the signal Services you have rendered our Common Country, by a Conduct, Resolution and Courage, so happily combined and so dignified by the noblest Virtues, that latest Posterity shall revere you as the Saviour of his Country.  silence must muse our Gratitude (for the powers of Language cannot display it) to that supreme Being, wo has been graciously pleased to appoint a Person of your Excellency’s Virtue and ability, to be his happy Instrument of rescuing these United States from the many Dangers with which they have been threatened by a cruel and powerfull enemy,  We Cannot refrain from Joining in the Universal applause that awaits such distinguished Merit.
                  May you enjoy the greatest Possible Blessings that Heaven Can Bestow; may you always be Crowned with success: may Your Illustrious Exploits and undertakings for the Public Good, be Productive of a speedy and Permanent and honourable Peace, and, after living a Blessing to Mankind, be rewarded with endless Happiness in the Mansions of the rightious.
                  
                     By order of the Trustees Matthew Ten Eyck, Speaker
                     
                  
               